If the plaintiff pressed the cause for a final hearing, the bill would necessarily be dismissed for want of proper parties. But it is the settled course of equity practice not to dismiss in the first instance for that cause, but to allow an amendment for the purpose of making proper parties; and as the plaintiff elects that mode, such amendment may now be made. It cannot, however, be done in this Court. The cause must therefore be remanded, with permission to make parties. The plaintiff to pay the costs of this Court.            Remanded.
(355) *Page 199